Citation Nr: 9931734	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-14 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, United States Code, at the 100 
percent rate for enrollment in a correspondence course 
beginning June 17, 1997.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to August 
1994.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDING OF FACT

The veteran was awarded Chapter 30 benefits at the 55 percent 
rate for enrollment in a correspondence course beginning June 
17, 1997.


CONCLUSION OF LAW

Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, United States Code, at the 100 
percent rate for enrollment in a correspondence course 
beginning June 17, 1997 is legally precluded.  38 C.F.R. 
§ 21.7139(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that certain 
portions of 38 C.F.R. Part 21 that pertain to claims for and 
effective dates of awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 FR 23769 
(1999).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, in this case, as the amendments 
did not substantively change the regulations applicable to 
the veteran's claim, in particular, 38 C.F.R. § 21.7139, 
there is only one version to apply.  

The veteran served on active duty from March 1976 to August 
1994.  In July 1990, based on the veteran's dates of service 
and remaining eligibility under the Chapter 34 program, the 
RO awarded the veteran educational assistance benefits under 
the Chapter 30 program.  The veteran received benefits under 
that program for enrollment from June 1990 to November 1994, 
at which time he received a Bachelor of Science degree in 
Electronics.  

In April 1997, he submitted a VA Form 22-1990 (Application 
for Education Benefits) in which he requested additional 
Chapter 30 educational assistance benefits for pursuit of a 
diploma in Industrial Electronics and Robotics.  He indicated 
that he wished to enhance his electronic and engineering 
skills by enrolling in computer software, hardware and 
programming classes and utilizing electronic industrial 
applications.  

In August 1997, the RO received a VA Form 22-1999 (Enrollment 
Certification) from National Radio Institute, which certified 
that the veteran had enrolled in a correspondence course on 
April 15, 1997.  This document reflects that the course 
consisted of 60 lessons, each of which cost $47.08.  Attached 
were a VA Form 22-1999c (Certificate of Affirmation of 
Enrollment Agreement - Correspondence Course) signed June 17, 
1997, and a list of approved courses.  The latter document 
discloses that the course consisted of 66 lessons, 6 of which 
the veteran took prior to signing the aforementioned 
enrollment agreement, and cost $47.08 per lesson or $3,107.00 
total.  

Based on this information, the RO notified the veteran by 
letter in September 1997 that he had been awarded Chapter 30 
benefits for the certified correspondence course, whose 
charges totaled $3,107.28.  The RO explained in its letter 
that the veteran was not entitled to payment for the 6 
lessons completed prior to the date he signed the enrollment 
agreement, and that he would receive payment at the rate of 
55 percent of $47.08 per lesson for the remaining 60 lessons.  
According to Correspondence Awards dated August 1997 and 
January 1998, the veteran was reimbursed $1,709.000 for the 
correspondence course.

He now claims that he should have been paid Chapter 30 
benefits at the 100 percent rate because, prior to enrolling 
in the correspondence course, he was told by various VA 
representatives that he was eligible for full reimbursement.  
He believes that his status as a veteran and not an active 
servicemember entitles him to payment of Chapter 30 benefits 
at the 100 percent rate.  He requests the Board to consider 
that he would not have enrolled in the correspondence course 
had he known that he would not receive reimbursement for all 
costs incurred.  

The Board acknowledges the veteran's arguments and notes that 
historically, the rates paid to an individual under Chapter 
34 for correspondence courses has varied depending upon the 
law in effect at that time and has ranged from 100 percent of 
the established charge to 90 percent of the established 
charge to 70 percent of the established charge to 55 percent 
of the established charge for those who entered into 
enrollment agreements after September 30, 1981.  Further, the 
monthly rates of Chapter 30 basic educational assistance for 
individuals with remaining Chapter 34 entitlement includes an 
additional amount based on the Chapter 34 rate; however, it 
is not a payment under Chapter 34.  While these factors could 
account for the varied information purportedly provided to 
the veteran by various VA representatives, VA educational 
assistance benefits are no longer payable under Chapter 34.  
Public Law 99-576 authorized Chapter 30 benefits for 
correspondence training at 55 percent reimbursement.  Pub.L. 
No. 99-576, 100 Stat. 3248 (Oct. 28, 1986).  In this regard, 
VA will pay educational assistance to an eligible veteran or 
servicemember while he or she is pursuing approved courses in 
a program of education at the rates specified in 38 C.F.R. 
§§ 21.7136, 21.7137 and 21.7139.  38 C.F.R. § 21.7130.  
Section 21.7137 of title 38 of the Code of Federal 
Regulations sets out the rates of payment of basic Chapter 30 
educational assistance for veterans with remaining 
entitlement under Chapter 34.  However, section 21.7139 sets 
forth the conditions which result in reduced rates or no 
payment.  In this regard, the governing legal provisions 
provide that a veteran who enters into an enrollment 
agreement to pursue a program of education exclusively by 
correspondence shall be paid an educational assistance 
allowance computed at the rate of 55 percent of the 
established charge which the institution requires nonveterans 
to pay for the course; regulations specify that the 55 
percent rate applies to both veterans and servicemembers.  
See 38 C.F.R. § 21.7139(f) (1998).  In light of this 
regulatory provision, the veteran is not entitled to payment 
of Chapter 30 benefits at the 100 percent rate for enrollment 
in the correspondence course at issue.

In several written statements submitted during the pendency 
of the veteran's appeal, the veteran pointed out weaknesses 
in the flow of communication within the VA.  He listed the 
individuals with whom he spoke regarding the matter at hand 
and indicated inconsistencies in the information they 
provided to him.  The Board regrets that the veteran was 
misinformed regarding the rate of payment due him for 
enrollment in a correspondence course.  However, because 
payment of government benefits must be authorized by law, the 
fact that a claimant receives erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990)).

Inasmuch as the law in this case is dispositive, the Board 
finds that entitlement to an award of educational assistance 
benefits under Chapter 30, Title 38, United States Code, at 
the 100 percent rate for enrollment in a correspondence 
course beginning June 17, 1997 is legally precluded.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

